--------------------------------------------------------------------------------

EXHIBIT 10.14
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND MAY NOT BE SOLD,
OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF
COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS.
 
February 18, 2011
________________________
 
Warrant for the Purchase of Common Stock
(Void if not exercised on or before February 17, 2014)
No. W-__
Holder:_______________
 
 
FOR VALUE RECEIVED, this Warrant is hereby issued by WestMountain Index Advisor,
Inc., a Colorado corporation (the “Company”), to _________________,  a
________________ organized under the laws of the State of __________________,
(the “Holder”).  Subject to the provisions of this Warrant (“Warrant”), the
Company hereby grants to Holder the right to purchase ___________ shares of the
Company’s common stock, par value $.001 per share (“Common Stock”), at US$0.001
per share (“Exercise Price”) during the period from issuance of this Warrant
through February 17, 2014.
 
 
The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
1. 1.           Exercise of Warrant.  Subject to the terms and conditions set
forth herein, the Holder may exercise this Warrant on or after February 18, 2011
and no later than February 17, 2014. If the underlying Shares are registered on
Form S-1 or S-3, and for so long as the underlying Shares continue to be so
registered, the Company, in its sole discretion, may require the Holder to
exercise all or part of the Warrant if the close price is $2.00 per share for
five trading days. To exercise this Warrant the Holder shall present and
surrender this Warrant to the Company at its principal office, with the Warrant
Exercise Form, attached hereto as Appendix A, duly executed by the Holder and
accompanied by payment in cash or by check, payable to the order of the Company,
of the aggregate Exercise Price for the total aggregate number of securities for
which this Warrant is exercised or a cashless exercise at the sole decision of
the Holder.  The Common Stock deliverable upon such exercise, and as adjusted
from time to time, are hereinafter referred to as “Warrant Stock.”
 
Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price, if any, for the securities to
be acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be the holder of record of the Warrant Stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such securities shall not then
be actually delivered to the Holder; provided, however, that no exercise of this
Warrant shall be effective, and the Company shall have no obligation to issue
any Warrant Stock to the Holder upon any attempted exercise of this Warrant,
unless the Holder shall have first delivered to the Company, in form and
substance reasonably satisfactory to the Company, appropriate representations so
as to provide the Company reasonable assurances that the securities issuable
upon exercise may be issued without violation of the registration requirements
of the Securities Act and applicable state securities laws, including without
limitation representations that the exercising Holder is an “accredited
investor” as defined in Regulation D under the Securities Act and that the
Holder is familiar with the Company and its business and financial condition and
has had an opportunity to ask questions and receive documents relating thereto
to his reasonable satisfaction.
 

 
1

--------------------------------------------------------------------------------

 

2. 2.           Reservation of Shares.  The Company will reserve for issuance
and delivery upon exercise of this Warrant all shares of Warrant Stock.  All
such shares shall be duly authorized and, when issued upon such exercise, shall
be validly issued, fully paid and non-assessable and free of all preemptive
rights.
 
3. 3.           Assignment or Loss of Warrant. This Warrant is fully assignable
by the Holder hereof (subject to compliance with applicable laws and
regulations). Subject to the transfer restrictions herein (including Section 6),
upon surrender of this Warrant to the Company or at the office of its stock
transfer agent, if any, with the Assignment Form, attached hereto as Appendix B,
duly executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant or Warrants in the name of the
assignee(s) named in such instrument of assignment and if applicable a new
Warrant to Holder with respect to any portion of the Warrant not being assigned
and this Warrant shall promptly be canceled.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and of reasonably satisfactory indemnification by
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a replacement Warrant of like tenor and
date.
 
4. 4.           Rights of the Holder.  The Holder shall not, by virtue hereof,
be entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.
 
5. 5.           Adjustments.
 
(a) (a)           Adjustment for Recapitalization.  If the Company shall at any
time after the date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to such combination shall be proportionately decreased. In
either case, the exercise price shall also be proportionately adjusted.
 
(b) (b)           Adjustment for Reorganization, Consolidation, Merger, Etc.  If
at any time after the date hereof the Company has a Change in Control, the
Holder agrees that, either (a) Holder shall exercise its purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Change in Control or (b) if the Holder elects not to
exercise the Warrant, this Warrant will not expire upon the consummation of the
Change of Control but shall automatically convert to a warrant to acquire such
securities as Holder would have acquired if the Warrant had been exercised in
its entirety immediately prior to the consummation of such Change in Control.
For purposes of this Warrant, a “Change in Control” shall be deemed to occur in
the event of a change in ownership or control of the Company effected through
any of the following transactions: (i) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that immediately before the Change of Control directly or indirectly controls,
or is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of outstanding securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization.
 
(c)           Certificate as to Adjustments.  The adjustments provided in this
Section 5 shall be interpreted and applied by the Company in such a fashion so
as to reasonably preserve the applicability and benefits of this Warrant (but
not to increase or diminish the benefits hereunder).  In each case of an
adjustment in the number of shares of Common Stock or other securities
receivable on the exercise of the Warrant, the Company at its expense will
promptly compute such adjustment in accordance with the terms of the Warrant and
prepare a certificate
 

 
2

--------------------------------------------------------------------------------

 

(c) executed by two executive officers of the Company setting forth such
adjustment and showing in detail the facts upon which such adjustment is based.
The Company will mail a copy of each such certificate to each Holder.
 
(d) (d)           Notices of Record Date, Etc.  In the event that:
 
(i) (i)           the Company shall declare any dividend or other distribution
to the holders of Common Stock, or authorizes the granting to Common Stock
holders of any right to subscribe for, purchase or otherwise acquire any shares
of stock of any class or any other securities; or
 
(ii) (ii)           the Company has a Change in Control; or
 
(iii) (iii)           the Company authorizes any voluntary or involuntary
dissolution, liquidation or winding up of the Company, then, and in each such
case, the Company shall mail or cause to be mailed to the holder of this Warrant
at the time outstanding a notice specifying, as the case may be, (a) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, or (b) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up is to
take place, and the time, if any is to be fixed, as to which the holders of
record of Common Stock shall be entitled to exchange their shares of Common
Stock for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up.  Such notice shall be mailed at least 20 days prior to the date
therein specified.
 
(e) (e)           No Impairment.  The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 6 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
(f)           Cash Dividends.  No adjustment pursuant to this Warrant shall be
made in respect of any dividend payable in cash provided that notice of such
dividend has been given in accord with section 5(d) at least 15 days prior to
the record date for the payment of such dividend.
 
6. 6.           Transfer to Comply with the Securities Act.  This Warrant and
any Warrant Stock may not be sold, transferred, pledged, hypothecated or
otherwise disposed of except as follows:  (a) to a person who, in the opinion of
counsel to the Company, is a person to whom this Warrant or the Warrant Stock
may legally be transferred without registration and without the delivery of a
current prospectus under the Securities Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 6 with respect to any resale or other disposition of such
securities; or (b) to any person upon delivery of a prospectus then meeting the
requirements of the Securities Act relating to such securities and the offering
thereof for such sale or disposition, and thereafter to all successive
assignees.
 
7. 7.           Registration Rights.  The Company agrees it shall within ninety
days following the signing of the Warrant, file a registration statement with
respect to the Warrant Stock at the Company’s expense on Form S-1 or S-3 (to the
extent the Company is eligible to file on Form S-3), for the re-sale of the
Warrant Stock under the Securities Act by the Holder  (the “Registration
Statement”).  The Company will use its reasonable efforts to cause such Form S-1
or S-3 Registration Statement to become effective within ninety (930) days from
the initial filing thereof (“Effective Date”).
 
8.           Legend. Unless the Warrant Stock has been registered under the
Securities Act on Form S-1 or Form S-3, upon exercise of this Warrant and the
issuance of any of the shares of Warrant Stock, all certificates representing
shares shall bear on the face thereof substantially the following legend:
 

 
3

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO THE COMPANY
OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.
 


 
8. 9.           Notices.  All notices required hereunder shall be in writing and
shall be deemed given when telegraphed, e-mailed, delivered personally or within
two days after mailing when mailed by certified or registered mail, return
receipt requested, to the Company or the Holder, as the case may be, for whom
such notice is intended, if to the Holder, at the e-mail or mailing address of
record of such party as most recently provided in writing by such party to the
other.  The initial addresses of the parties are set forth below.
 
9. 10.           Applicable Law.  The Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of Colorado, without regard to the conflict of laws provisions of such State.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.
 
WestMountain Index Advisor, Inc.
 
 


By: /s/ Greg Schifrin
President
123 North College Ave, Ste 200
Fort Collins, CO 80524
E-mail:


Holder:
Address:


E-mail address:
 

 
4

--------------------------------------------------------------------------------

 

Appendix A
 
WARRANT EXERCISE FORM
 
The undersigned hereby irrevocably elects to (i) exercise the attached Warrant
to purchase __________ shares of the Common Stock of WestMountain Advisor, Inc.,
a Colorado corporation (the “Company”), pursuant to the provisions of Section 1
of the attached Warrant, and hereby makes payment of $__________ in payment
therefore.  If the Warrant is not being exercised in full, the undersigned
hereby instructs the Company to issue a Warrant or Warrants for the unexercised
portion of the Warrant and send it to the undersigned at the address stated
below.  The undersigned’s execution of this form constitutes the undersigned’s
agreement to all the terms of the Warrant and to comply therewith.
 


 

           Signature    Print Name:          
Signature, if jointly held
  Print Name:       Date:




 
 

--------------------------------------------------------------------------------

 



 
Appendix B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W-__ issued by
WestMountain Index Advisor, Inc./Terra Mining Corporation, dated February 18,
2011.
 
NOTE:  If only a portion of the Warrant rights are to be assigned and
transferred, adjust the above statement and the balance of this form
accordingly.
 
DATED: _________________
 
 
 

  ASSIGNOR:        Signature    Print Name:          
Signature, if jointly held
  Print Name:       ASSIGNEE:      The undersigned agrees to all of the terms of
the Warrant and to comply therewith.       Signature   Print Name:          
Signature, if jointly held   Print Name:    

 
 


 
 
 



--------------------------------------------------------------------------------








 